Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the CON filed 12/29/2019 which is a continuation of 15/211,280 filed 7/15/2016, now US Patent No. 10,521,481.
This action is made Non-Final.

	Claims 1 – 20 are pending in the case. Claims 1, 11, and 20 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/16/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
	The drawings filed on 12/29/2019 have been accepted by the Examiner.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "(e) repeating acts (b)-(d)" in claim 4 renders the claim indefinite.  The term "(e) repeating acts (b)-(d)" is not defined by the claim in such a manner so as to make it definite. Rather, step e as recited would be repeated infinitely rendering the claim and all subsequent depending claims indefinite.
The term “retrieve SM” in claim 5 renders the claim indefinite. There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rimon (USPUB 20140068677 A1) in view of Hogan (USPUB 20150143405 A1).

Claim 1:
Rimon teaches A method comprising: selecting a publisher of social media (SM) content items on a SM platform (0033-34: content of a social media feed may be accessed and obtained); periodically retrieving, from the SM platform, one or more SM content items published by the selected publisher (0033-34); storing each retrieved SM content item in a cache storage of a computing system (0114); selecting a SM content item on the SM platform (0033-34: content of a social media feed may be accessed and obtained); responsive to selecting the SM content item, determining that the selected SM content item is stored in the cache storage (0048: content items may be stored ahead of time in storage); and using the selected SM content item stored in the cache storage to integrate the selected SM content item (0033-34 and 0048).
Rimon, by itself, does not seem to completely teach selecting a SM content item on the SM platform to be integrated in a video program; integrate the selected SM content item into the video program.
The Examiner maintains that these features were previously well-known as taught by Hogan.
selecting a SM content item on the SM platform to be integrated in a video program; integrate the selected SM content item into the video program (0059).
Rimon and Hogan are analogous art because they are from the same problem-solving area, accessing content in a social network web page for presentation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rimon and Hogan before him or her, to combine the teachings of Rimon and Hogan. The rationale for doing so would have been to obtain the benefit of presenting social media content items in an easy to control format.
Therefore, it would have been obvious to combine Rimon and Hogan to obtain the invention as specified in the instant claim(s).

Claim 2:
Rimon teaches storing each retrieved SM content item in the cache storage further comprises, for each of the retrieved SM content item:(1) receiving information corresponding to the SM content item; (2) determining whether the SM content item was previously stored in the cache storage using the received information; (3) responsive to determining that the SM content item was not previously stored in the cache storage, storing the SM content item in the cache storage (0048-52).

Claim 4:
Rimon teaches wherein periodically retrieving the one or more SM content items comprises:(a) periodically accessing a webpage corresponding to the selected publisher on the SM platform (0039-47: a social media account can be accessed over time); (b) detecting that the webpage contains a nested link object on the webpage, wherein the nested link object is selectable to display one or more hidden SM content items on the webpage (0033-34: links may be found on the web pages and additional web pages obtained to obtain additional data);  (c) selecting the nested link object on the webpage to display the one or more hidden SM content items on the webpage (0033-34: the links may be followed to additional content); (d) responsive to selecting the nested link object, the computing system retrieving the displayed one or more hidden SM content items on the webpage (0033-34); and (e) repeating acts (b)-(d) (0039-47).

Claim 5:
Rimon teaches using a set of rules to recursively search for, identify, select, and retrieve SM the one or more SM content items from a webpage associated with the selected publisher  (0033-35, 0048-49: “a channel may provide social network data…a stream of posts and tweets of friends of the user and client…may periodically request additional content in the program so that up to date content is provided from server…tweets collected or obtained from twitter may be pushed to client…a user may be provided with real-time data even though the user is not actively searching for data”).

Claim 6:
Rimon teaches accessing a webpage associated with the selected publisher; and comprehensively identifying SM content items on the webpage associated with the publisher (0033-35, 0048-49: “a channel may provide social network data…a stream of posts and tweets of friends of the user and client…may periodically request additional content in the program so that up to date content is provided from server…tweets collected or obtained from twitter may be pushed to client…a user may be provided with real-time data even though the user is not actively searching for data”).


Claim 7:
Rimon teaches generating a request for the one or more SM content items based on an account identifier corresponding to the selected publisher; and transmitting the generated request to an application programming interface (API) associated with the SM platform (0033-35, 0048-49: “a channel may provide social network data…a stream of posts and tweets of friends of the user and client…may periodically request additional content in the program so that up to date content is provided from server…tweets collected or obtained from twitter may be pushed to client…a user may be provided with real-time data even though the user is not actively searching for data”).

Claim 8:
Rimon, by itself, does not seem to completely teach wherein selecting the publisher comprises: evaluating a program schedule for an upcoming video program; and selecting the publisher from among a plurality of potential publishers based on the evaluation of the program schedule.
The Examiner maintains that these features were previously well-known as taught by Hogan.
Hogan teaches wherein selecting the publisher comprises: evaluating a program schedule for an upcoming video program; and selecting the publisher from among a plurality of potential publishers based on the evaluation of the program schedule (0024-26).
Rimon and Hogan are analogous art because they are from the same problem-solving area, accessing content in a social network web page for presentation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rimon and Hogan before him or her, to combine the teachings of Rimon and Hogan. The rationale for doing so would have been to obtain the benefit of presenting social media content items in an easy to control format.


Claim 9:
Rimon teaches determining a frequency with which the publisher's SM content items have been added to a database; and selecting the publisher from multiple publishers based on the frequency (0048-51: “the amount of data stored or buffered by client…on client device…may be based on a channel or program…being presented…when or where relevant, client unit…only requests, ahead of time, as little information, content or data as possible from server…to ensure the newest or up to date content is presented…client unit…may periodically request additional content in the program so that up to date content is provided from server…if client unit…has no content to present…predefined sources may be used to quickly generate or obtain data for presentation”).

Claim 10:
Rimon teaches determining a particular event associated with a future broadcast; and  55(Attorney Docket No. 16-233-CON) selecting a publisher that publishes SM content items associated with the particular event (0021: “a news program may include one or more video clips related to recent events and a sports program may include one or more content items related to sports…generating a program includes selecting a set of content items and associating the set of content items with a program…generating a program includes obtaining a set of items…storing the set of content items in association with a program identification and providing the set of content items…a news program by selecting a name for the program…may then associate one or more content items with the program…server…selects or receives “info moments” as a name of a program and then selects content items to be included in…the “info moments” program”).

Rimon teaches a computing system comprising: a computer-readable medium that stores program instructions; and one or more processors configured by the program instructions to perform operations (0027-29) comprising: selecting a publisher of social media (SM) content items on a SM platform (0033-34: content of a social media feed may be accessed and obtained); periodically retrieving, from the SM platform, one or more SM content items published by the selected publisher (0033-34); storing each retrieved SM content item in a cache storage of a computing system (0114); selecting a SM content item on the SM platform (0033-34: content of a social media feed may be accessed and obtained); responsive to selecting the SM content item, determining that the selected SM content item is stored in the cache storage (0048: content items may be stored ahead of time in storage); and using the selected SM content item stored in the cache storage to integrate the selected SM content item (0033-34 and 0048).
Rimon, by itself, does not seem to completely teach selecting a SM content item on the SM platform to be integrated in a video program; integrate the selected SM content item into the video program.
The Examiner maintains that these features were previously well-known as taught by Hogan.
Hogan teaches selecting a SM content item on the SM platform to be integrated in a video program; integrate the selected SM content item into the video program (0059).
Rimon and Hogan are analogous art because they are from the same problem-solving area, accessing content in a social network web page for presentation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rimon and Hogan before him or her, to combine the teachings of Rimon and Hogan. The rationale for doing so would have been to obtain the benefit of presenting social media content items in an easy to control format.


Claim 12:
Rimon teaches storing each retrieved SM content item in the cache storage further comprises, for each of the retrieved SM content item:(1) receiving information corresponding to the SM content item; (2) determining whether the SM content item was previously stored in the cache storage using the received information; (3) responsive to determining that the SM content item was not previously stored in the cache storage, storing the SM content item in the cache storage (0048-52).

Claim 14:
Rimon teaches using a set of rules to recursively search for, identify, select, and retrieve SM the one or more SM content items from a webpage associated with the selected publisher  (0033-35, 0048-49: “a channel may provide social network data…a stream of posts and tweets of friends of the user and client…may periodically request additional content in the program so that up to date content is provided from server…tweets collected or obtained from twitter may be pushed to client…a user may be provided with real-time data even though the user is not actively searching for data”).


Claim 15:
Rimon teaches accessing a webpage associated with the selected publisher; and comprehensively identifying SM content items on the webpage associated with the publisher (0033-35, 0048-49: “a channel may provide social network data…a stream of posts and tweets of friends of the user and client…may periodically request additional content in the program so that up to date content is 

Claim 16:
Rimon teaches generating a request for the one or more SM content items based on an account identifier corresponding to the selected publisher; and transmitting the generated request to an application programming interface (API) associated with the SM platform (0033-35, 0048-49: “a channel may provide social network data…a stream of posts and tweets of friends of the user and client…may periodically request additional content in the program so that up to date content is provided from server…tweets collected or obtained from twitter may be pushed to client…a user may be provided with real-time data even though the user is not actively searching for data”).


Claim 17:
Rimon, by itself, does not seem to completely teach wherein selecting the publisher comprises: evaluating a program schedule for an upcoming video program; and selecting the publisher from among a plurality of potential publishers based on the evaluation of the program schedule.
The Examiner maintains that these features were previously well-known as taught by Hogan.
Hogan teaches wherein selecting the publisher comprises: evaluating a program schedule for an upcoming video program; and selecting the publisher from among a plurality of potential publishers based on the evaluation of the program schedule (0024-26).
Rimon and Hogan are analogous art because they are from the same problem-solving area, accessing content in a social network web page for presentation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rimon and Hogan before him or her, to combine the 

Claim 18:
Rimon teaches determining a frequency with which the publisher's SM content items have been added to a database; and selecting the publisher from multiple publishers based on the frequency (0048-51: “the amount of data stored or buffered by client…on client device…may be based on a channel or program…being presented…when or where relevant, client unit…only requests, ahead of time, as little information, content or data as possible from server…to ensure the newest or up to date content is presented…client unit…may periodically request additional content in the program so that up to date content is provided from server…if client unit…has no content to present…predefined sources may be used to quickly generate or obtain data for presentation”).
Claim 19:
Rimon teaches determining a particular event associated with a future broadcast; and  55(Attorney Docket No. 16-233-CON) selecting a publisher that publishes SM content items associated with the particular event (0021: “a news program may include one or more video clips related to recent events and a sports program may include one or more content items related to sports…generating a program includes selecting a set of content items and associating the set of content items with a program…generating a program includes obtaining a set of items…storing the set of content items in association with a program identification and providing the set of content items…a news program by selecting a name for the program…may then associate one or more content items with the program…server…selects or receives “info moments” as a name of a program and then selects content items to be included in…the “info moments” program”).

Claim 20:
Rimon teaches a non-transitory computer-readable medium having stored thereon, program instructions that when executed by a processor, cause a computing system to perform a set of acts (0019)  comprising: selecting a publisher of social media (SM) content items on a SM platform (0033-34: content of a social media feed may be accessed and obtained); periodically retrieving, from the SM platform, one or more SM content items published by the selected publisher (0033-34); storing each retrieved SM content item in a cache storage of a computing system (0114); selecting a SM content item on the SM platform (0033-34: content of a social media feed may be accessed and obtained); responsive to selecting the SM content item, determining that the selected SM content item is stored in the cache storage (0048: content items may be stored ahead of time in storage); and using the selected SM content item stored in the cache storage to integrate the selected SM content item (0033-34 and 0048).
Rimon, by itself, does not seem to completely teach selecting a SM content item on the SM platform to be integrated in a video program; integrate the selected SM content item into the video program.
The Examiner maintains that these features were previously well-known as taught by Hogan.
Hogan teaches selecting a SM content item on the SM platform to be integrated in a video program; integrate the selected SM content item into the video program (0059).
Rimon and Hogan are analogous art because they are from the same problem-solving area, accessing content in a social network web page for presentation.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rimon and Hogan before him or her, to combine the teachings of Rimon and Hogan. The rationale for doing so would have been to obtain the benefit of presenting social media content items in an easy to control format.
Therefore, it would have been obvious to combine Rimon and Hogan to obtain the invention as specified in the instant claim(s).


Claims 3 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rimon in view of Hogan and further in view of Ramaswamy (USPUB 20160099856 A1).

Claim 15:
Rimon in view of Hogan teaches every element of claim 2 and 12.
Rimon, by itself, does not seem to completely teach wherein the received information is a timestamp corresponding to the retrieved SM content item, and wherein determining whether the SM content item was previously stored in the cache storage comprises comparing the timestamp to timestamp information stored in the cache storage for previously retrieved SM content items.
The Examiner maintains that these features were previously well-known as taught by Rimon in view of Ramaswamy.
Ramaswamy teaches wherein the received information is a timestamp corresponding to the retrieved SM content item, and wherein determining whether the SM content item was previously stored in the cache storage comprises comparing the timestamp to timestamp information stored in the cache storage for previously retrieved SM content items (0055: social media feeds containing content are discussed wherein timestamps of each content item are received and utilized to filter out desired content items).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rimon and Ramaswamy before him or her, to combine the teachings of Rimon and Ramaswamy. The rationale for doing so would have been to obtain the benefit of only presenting relevant content items.
Therefore, it would have been obvious to combine Rimon and Ramaswamy to obtain the invention as specified in the instant claim(s).

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177